Citation Nr: 1506288	
Decision Date: 02/11/15    Archive Date: 02/18/15

DOCKET NO.  12-30 089	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUES

1. Entitlement to an increased rating in excess of 10 percent for a right shoulder strain. 

2.  Entitlement to an increased rating in excess of 10 percent for a left shoulder strain.

3. Entitlement to an increased rating in excess of 10 percent for a right wrist strain, status post triangular fibrocartilage complex tear repair surgery (right wrist condition).

4. Entitlement to an increased rating in excess of 10 percent for a left knee strain with effusion.

5. Entitlement to an increased rating in excess of 10 percent for a right knee strain.




ATTORNEY FOR THE BOARD

Zi-Heng Zhu, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from August 1995 to December 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2010 and March 2011 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Manchester, New Hampshire, which in pertinent parts, granted service connection for the claims listed above, all at 10 percent disabling. 

The Veteran subsequently submitted a Notice of Disagreement (NOD) contesting the disability rating of the above mentioned issues. In August 2012, the RO issued a Statement of the Case (SOC) denying the Veteran's claims for increased rating for his service-connected disabilities. 

The Veteran was scheduled for a Board videoconference hearing for August 2014, before a Veterans Law Judge (VLJ). However, the hearing was postponed by the Veteran for good cause, and was rescheduled for December 2014. The Veteran received proper notice of the hearing, but failed to show. The claims are currently before the Board for appellate review.

This appeal was processed using the Virtual VBMS paperless claims processing system. Accordingly, any future consideration of this Veteran's case should review this electronic record.




FINDINGS OF FACT

1. The Veteran's right shoulder disability has been manifested by complaints of pain with flexion and abduction limited to, at worst, 160 and 175 degrees, respectively, and internal and external rotation of 85 degrees; there has been no evidence of dislocation or nonunion of the clavicle or scapula; or malunion, fibrous union, nonunion, loss of head of, or recurrent dislocation of the humerus. The Veteran, however, does suffer from flare-ups and pain on motion that additionally diminishes range of motion by 5 degrees. 

2. The Veteran's left shoulder disability has been manifested by complaints of pain with flexion and abduction limited to, at worst, 165 and 180 degrees, respectively, and internal and external rotation of 90 degrees; there has been no evidence of dislocation or nonunion of the clavicle or scapula; or malunion, fibrous union, nonunion, loss of head of, or recurrent dislocation of the humerus.  The Veteran, however, does suffer from flare-ups and pain on motion that additionally diminishes range of motion by 5 degrees.

3. Throughout the claims period, the Veteran's right wrist has been manifested by pain with slight decrease in range of motion, and no ankylosis. The Veteran, however, does suffer from flare-ups and pain on motion that additionally diminishes range of motion by 5 degrees.

4. The Veteran's left knee strain is characterized by flexion up to 135 degrees and extension at 0 degrees, with slight effusion, but no instability or locking. The Veteran, however, does suffer from flare-ups and pain on motion that additionally diminishes range of motion by 5 degrees.

5. The Veteran's right knee strain is characterized by flexion up to 135 degrees and extension at 0 degrees, with no instability or locking. The Veteran, however, does suffer from flare-ups and pain on motion that additionally diminishes range of motion by 5 degrees.


CONCLUSIONS OF LAW

1. The criteria for an increased rating in excess of 10 percent for a right shoulder disability are not met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.59, 4.69, 4.71(a), Diagnostic Codes (DC) 5200-5203 (2014).

2. The criteria for an increased rating in excess of 10 percent for a left shoulder disability are not met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.59, 4.71(a), DC 5201 (2014).

3. The criteria for an increased rating in excess of 10 percent for of the right wrist (dominant) have not been met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71(a), DC 5215 (2014).
 
4. The criteria for an increased rating in excess of 10 percent for a left knee strain have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71(a), DC 5256-5263 (2014).

5. The criteria for an increased rating in excess of 10 percent for a right knee strain have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71(a), DC 5256-5263 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 (VCAA) to notify and assist. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2014).

The RO provided VCAA notice with respect to the Veteran's claims. As here, where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been substantiated, thereby rendering section 5103(a) notice no longer necessary because the purpose the notice is intended to serve has been fulfilled. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 491 (2006).

VA's duty to assist under the VCAA includes helping claimants to obtain service treatment records and other pertinent records, including private medical records. See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). The claims file contains the Veteran's service treatment records, private medical records, and VA medical records. The duty to obtain relevant records is satisfied. See 38 C.F.R. § 3.159(c).

VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  An adequate examination must consider the issue at hand and provide sufficient analysis for the Board to weigh that examination against others. Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007). However, "there is no reasons or bases requirement imposed on examiners." Acevedo v. Shinseki, 25 Vet. App. 286, 293 (2012).  Rather, a medical opinion is adequate when it is based on consideration of the veteran's prior medical history and examinations, and the final report describes the disability in sufficient detail so that the Board's "'evaluation of the claimed disability will be a fully informed one.'"Ardison v. Brown, 6 Vet. App. 405, 407 (1994) (quoting Green v. Derwinski, 1 Vet. App. 121, 124 (1991)).  The Board finds that the VA examinations provided are adequate under the law.  

Increased Ratings - In General 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule). 38 C.F.R. Part 4 (2014). The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2014). In considering the severity of a disability, it is essential to trace the medical history of the Veteran. 38 C.F.R. §§ 4.1, 4.2, 4.41 (2014).

Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of any disability present. See 38 C.F.R. § 4.2; see also Peyton v. Derwinski, 1 Vet. App. 282 (1991). Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the Veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending. See Powell v. West, 13 Vet. App. 31, 34 (1999).

In a claim for a greater original rating after an initial award of service connection, all of the evidence submitted in support of the Veteran's claim is to be considered. In initial rating cases, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings. See Fenderson v. West, 12 Vet. App. 119 (1999); 38 C.F.R. § 4.2 (2014).

It is the responsibility of the rating specialist to interpret reports of examination in the light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present. See 38 C.F.R. § 4.2. It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant; however, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence. 38 C.F.R. § 4.3. Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and disability ratings are then combined in accordance with 38 C.F.R. § 4.25. Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a Veteran's service-connected disabilities. 38 C.F.R. § 4.14. It is possible for a Veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes, however the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition. See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994). In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the service medical records and all other evidence of record pertaining to the history of the Veteran's service-connected disability. The Board has found nothing in the historical record that would lead to the conclusion that the current evidence of record is not adequate for rating purposes.

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases. 38 C.F.R. § 4.21. Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, irrespective of whether the Veteran raised them, as well as the entire history of his disability in reaching its decision. See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria. See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995). The United States Court of Appeals for Veterans Claims (Court) clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded. See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath, at 592. Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. §§ 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45). As will be further explained below, in making the determination to deny a higher rating than that currently assigned for the Veteran's back condition, the Board notes that it took into account the Veteran's complaints of pain, and was cognizant of the provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59.

Increased Rating - Right & Left Shoulder Strain 

The Veteran asserts that his right and left shoulder conditions have worsened in recent years, and that they are more disabling than represented by his current 10 percent rating for each shoulder. The Board finds, however, that the medical evidence of record reveals that the Veteran's shoulder conditions, at their worst, fail to meet the criteria for a higher rating under the appropriate diagnostic code. Therefore, the Veteran's claims for an increased rating for his service-connected right and left shoulder strains must be denied. 

Pursuant to Diagnostic Code 5201, limitation of motion of the major arm at shoulder level (90 degrees) warrants a 20 percent rating. A 30 percent rating is warranted for limitation of motion midway between the side and shoulder level (45 degrees). Limitation of motion of the major arm to 25 degrees from the side warrants a 40 percent rating. 38 C.F.R. § 4.71(a), DC 5201. Normal range of motion of the shoulder is from 0 to 180 degrees on flexion and abduction, and 0 to 90 degrees on internal and external rotation. 38 C.F.R. § 4.71, Plate I.

The Veteran was afforded two VA Compensation and Pension (C&P) examinations during the pendency of this appeal. However, both of these examinations revealed that the Veteran's shoulder conditions failed to meet the criteria for a higher rating in excess of 10 percent. The Board will discuss these in turn. 

During the August 2010 C&P examination, the Veteran described pain in both his shoulders, especially after doing push-ups or lifting things above his head. He stated that his pain would flare-up every 2-3 days, and is only alleviated with rest. He reported occasional popping of his shoulders as well. 

On examination, the Veteran's right and left shoulder's range of motion were as follows: right forward flexion 0 to 160 degrees; right abduction 0 to 175; right external and internal rotation 0 to 85 degrees; left forward flexion 0 to 165 degrees; left abduction 0 to 180; and left external and internal rotation 0 to 90 degrees. With the exception of right forward flexion, which showed pain at 100 degrees, all range of motion showed pain at the end points. X-rays performed on the shoulders, bilaterally, were normal. The examiner diagnosed the Veteran with bilateral shoulder strain. However, the examiner noted that both the Veteran's shoulders suffered from pain on motion and flare-ups, especially after repetitive use. The examiner opined that the Veteran's shoulder disability could experience an additional loss of range of motion during these flare-ups of up to 5 degrees. 

Subsequently, in August 2012, the Veteran was afforded another VA C&P examination regarding his claimed conditions. On examination the Veteran's forward flexion and abduction for both shoulders were from 0 to 180 degrees, with repetitive testing revealed the same range of motion. The examiner noted no subluxation of the scapulohumeral joint, no impairment to the clavicle or scapula, and no ankylosis, with no tenderness or guarding. The examiner additionally noted that the Veteran did not claim any flare-ups of his shoulder conditions, during the examination. The examiner nonetheless noted functional loss due to weakened movement in the left shoulder, and pain on motion, bilaterally. The examiner concluded a diagnosis of bilateral shoulder cuff strain. 

The Board notes that throughout the appeals period, the Veteran has contended that his various conditions have gotten progressively worse. The Board has considered the Veteran's statements regarding his shoulder symptoms, and finds that the Veteran is competent to report observable symptoms such as pain on motion. See Layno v. Brown, 6 Vet. App. 465 (1994). However, as a layperson, he is not competent to identify a specific level of disability according to the appropriate diagnostic code. Such competent evidence concerning the nature and extent of the Veteran's service-connected shoulder disabilities have been provided by VA medical professionals who have examined him during the current appeal. The medical findings directly address the criteria under which this disability is evaluated. As such, the Board finds these records to be the most probative evidence of record, and they are, therefore, accorded greater weight than any of the lay reports of increased symptomatology by the Veteran.  See Deloach v. Shinseki, 704 F.3d 1370, 1380 (Fed. Cir. 2013) (reaffirming "that the evaluation and weighing of evidence are factual determinations committed to the factfinder-in this case, the Board").

The Board finds that competent medical evidence of record reveals a disability picture that does not warrant a rating in excess of a 10 percent. As noted above, under Diagnostic Code 5201, a 20 percent rating is warranted only if the Veteran's flexion is limited to shoulder level, or 90 degrees, 30 percent is only warranted if range is limited to halfway between the side the shoulder, and 45 degrees, and 40 percent if range is limited to 25 degrees. In the present case, the Veteran's shoulders, at their worst, had a range of motion of 0 to 160 degrees for the right, and from 0 to 165 degrees for the left.  Even factoring in the additional loss of 5 degrees during flare-ups, the Veteran's range of motion does not meet the criteria for a higher rating for either shoulder. 

Likewise, Diagnostic Codes 5200, 5202, and 5203 do not provide for a higher rating, as there is no evidence of ankylosis, impairment of the humerus or loss of head of humerus and there was no malunion, nonunion or dislocation of the clavicle or scapula on examination. See 38 C.F.R. § 4.71(a), Diagnostic Codes 5200, 5202, and 5203 (2014). Accordingly, application of these Diagnostic Codes are unwarranted.

However, as noted above, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which the Veteran experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use during flare-ups, and those factors not contemplated in the relevant rating criteria. See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-7; see also Burton v. Shinseki, 25 Vet. App. 1 (2011). The provisions of 38 C.F.R. §§ 4.40 and 4.45 are to be considered in conjunction with the Diagnostic Codes predicated on limitation of motion. See Johnson v. Brown, 9 Vet. App. 7 (1996).

The Board notes that while the Veteran did not meet the criteria for a compensable rating under any diagnostic code related to shoulder disabilities, the RO nonetheless awarded the Veteran a 10 percent rating based on his additional functional loss due to pain and flare-ups, as contemplated under 38 C.F.R. § 4.59. See DeLuca v. Brown, 8 Vet. App. 202. The Board finds this rating remains appropriate for the current state of the Veteran's bilateral shoulder disability. A review of the evidence of record reveals that the Veteran has complained of pain on motion throughout the claims period, to include flare-ups and inability to lift things above his head. Indeed, during both VA examinations, the examiners noted that the Veteran experienced functional loss in range of motion due to pain on movement. Consequently, the Board finds that a rating in excess of 10 percent for the Veteran's separately rated bilateral shoulder conditions is not warranted, and the claim must be denied. 

Increased Rating - Right Wrist Condition 

In May 2008, the Veteran underwent surgery for his right wrist to treat a triangular fibrocartilage complex tear, which he incurred while deployed in Afghanistan in 2005. The Veteran received extensive physical therapy on his right wrist post-surgery. The Veteran, however, contends that his right wrist condition had worsened throughout the years and is currently more disabling than his current 10 percent rating reflects. The Board finds that the evidence of record reveals that the Veteran's wrist condition has no signs of ankylosis, and does not meet the criteria for a compensable rating based on limitation of motion. Therefore, the Veteran's claim for an increased rating for his service-connected right wrist condition must be denied. 

Under DC 5215, a 10 percent rating is warranted for both the major and minor extremity if palmar flexion is limited in line with the forearm or if dorsiflexion is less than 15 degrees. 38 C.F.R. § 4.71(a), DC 5215. This is the maximum scheduler rating for limitation of wrist motion available under this diagnostic code. A higher rating is available under DC 5214, which requires evidence of ankylosis. With favorable ankylosis in 20 degrees to 30 degrees dorsiflexion, a 20 percent rating is warranted for the minor extremity and a 30 percent rating is warranted for the major extremity (the Veteran is right-handed). 38 C.F.R. § 4.71(a), DC 5214. 

Again, like with the Veteran's shoulders, the Veteran was afforded two VA examinations during the pendency of the appeal, in April 2010 and August 2012. During these examinations, the Veteran complained of pain in his right wrist and trouble grasping things with his right hand. During the April 2010 examination, the Veteran reported that he would experience flare-ups of pain in his right wrist, especially after activity such as driving for more than 30 minutes. The August 2012 examiner noted no reports of flare-ups by the Veteran. 

On examination in April 2010, the Veteran's right wrist range of motion was as follows: dorsiflexion limited to 70 degrees and palmar flexion limited to 80 degrees, with pain on the endpoints. The August 2012 examiner noted the Veteran's range of motion was limited to dorsiflexion to 70 degrees and palmar flexion to 75 degrees, with no decrease in range of motion after repetitive testing. X-rays performed during both examinations were normal. 

The April 2010 examination did not reveal any signs of ankylosis; however, the examiner noted that the Veteran did experience additional functional loss of range of motion due to pain on motion and flair-ups. The examiner noted that such functional loss could be as much as 5 degrees during flare-ups. Similarly, the August 2012 examiner identified functional loss in the Veteran's right wrist of weakened and less movement than normal, with pain on movement. The August 2012 examination also noted a negative finding for ankylosis.     

As noted above, to warrant even a 10 percent rating under the diagnostic codes associated with the wrist, evidence must show that range of motion for palmar flexion or dorsiflexion must be limited to 15 degrees or less. 38 C.F.R. § 4.71(a), DC 5215. A 10 percent rating is also the maximum schedular rating for the wrist based on range of motion, any higher rating for a wrist disability must show a diagnosis of ankylosis. 38 C.F.R. § 4.71(a), DC 5214. Here, the Veteran's right wrist condition does not meet the criteria for a compensable rating for either diagnostic code. The Veteran's flexion, at worst, is limited to 70 degrees, and no examination has revealed signs of ankylosis. Therefore, an increased rating in excess of 10 percent for the Veteran's service-connected right wrist condition is not warranted. 

The Veteran's right wrist condition is currently rated at 10 percent pursuant to 38 C.F.R. § 4.59. See DeLuca v. Brown, 8 Vet. App. 202. The Board again finds this rating appropriate in light of the additional pain and flare-ups claimed by the Veteran. While the Veteran's condition does not meet the criteria for a compensable rating under the proper diagnostic codes, there is competent evidence that a 10 percent rating is justified based on pain and flare-ups. During both examinations, the examiners noted that there was additional limitation of motion with flare-ups, and as due to pain on motion. While repetitive testing revealed no diminished range of motion, the Board finds that the identified pain and reported flare-ups are sufficient to warrant a 10 percent rating under 38 C.F.R. § 4.59. See Id. Consequently, the Veteran's claim for an increased rating must be denied, and his 10 percent rating continued.  

Increased Rating - Right & Left Knee Strain 

Finally, the Veteran contends that his current bilateral knee disability, diagnosed as bilateral chondromalacia patella, is more disabling than his current rating of 10 percent. He contends that he has trouble with going up and down stairs as well as walking for long period of time on pavement. The preponderance of the medical evidence, however, is against a finding that a higher rating is warranted for the Veteran's bilateral knee condition based on any applicable ratings criteria. Therefore, the Board finds that an increased rating in excess of 10 percent is not warranted for the Veteran's bilateral knee disability, and the claim must be denied.   

The Board notes that, the assignment of a particular diagnostic code is "completely dependent on the facts of a particular case." One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the diagnosis and demonstrated symptomatology. See Butts v. Brown, 5 Vet. App. 532 (1993). The Board notes that Diagnostic Codes 5256-5259, 5262 and 5263, do not provide for a higher rating, and are inapplicable to the Veteran's claim, as there is no evidence of ankylosis of the knee, recurrent subluxation or lateral instability, frequent "locking," malunion of the tibia or fibula, a dislocated semilunar cartilage in either knee, or genu recurvatum. Upon review of the record, the Board finds the Veteran bilateral knee condition is most appropriately rated under Diagnostic Codes 5260 or 5261, for limitation of range of motion.

Diagnostic Code 5260 provides ratings based upon the limitation of flexion in the leg. A noncompensable rating is assigned when flexion is limited to 60 degrees. 10 percent rating is assigned when flexion is limited to 45 degrees. A 20 percent rating is assigned when flexion is limited to 30 degrees. A 30 percent rating is assigned when flexion is limited to 15 degrees. 38 C.F.R. § 4.71(a).

Diagnostic Code 5261 provides ratings based upon the limitation of extension in the leg. A noncompensable rating is assigned when extension is limited to 5 degrees. A 10 percent rating is assigned when extension is limited to 10 degrees. A 20 percent rating is assigned when extension is limited to 15 degrees. A 30 percent rating is assigned when extension is limited to 20 degrees. A 40 percent rating is assigned when extension is limited to 30 degrees. A 50 percent rating is assigned when extension is limited to 45 degrees. Id.

The Veteran was again afforded two C&P examinations regarding his bilateral knee conditions. First, in August 2010, the VA examiner noted that the Veteran complained about pain and occasional popping in his knees, bilaterally. The examiner noted that the Veteran reported a "twinge" in his knees, but experienced no erythema, paresthesia, "locking", giving out or weakness.  The Veteran did, however, report increased pain during flare-ups that happens every 2-3 days, and last up to 8 hours. The Veteran additionally noted trouble going up stairs, standing for long period of time, and walking on pavement for more than a mile or two.

On examination, the examiner noted that the Veteran's range of motion was limited to 135 degrees of forward flexion, extension was not reported. The examiner noted that during testing, the Veteran's left knee showed slight effusion during range of motion resting. X-rays revealed no abnormalities or degenerative changes. The examiner found no weakness or instability in either knee. The Veteran was finally diagnosed with bilateral knee strain, with slight effusion in the left knee. However, the examiner noted that the Veteran could experience up to an additional loss of 5 degrees of flexion due to pain, and/or after repetitive use.  

The Veteran underwent another VA examination in August 2012. During that examination the Veteran again expressed that he experienced flare-ups that caused additional pain on motion. On examination, the examiner found that the Veteran's flexion and extension for both knees were limited to 130 degrees and 0 degrees, respectively. Repetitive testing revealed the same range of motion, with some crepitus were found during range of motion testing. The examiner diagnosed the Veteran with bilateral chondromalacia patella.

The August 2012 examiner noted that there was some functional loss due to pain on movement, but found no evidence of other symptoms. The examiner found no evidence of additional meniscal conditions, tenderness or joint instability. X-rays were negative, with no bone, soft tissue or joint abnormalities. The examiner did not note any signs of ankylosis. 

The Board notes that for a rating of 20 percent under either Diagnostic Code 5260 or 5261, the Veteran's limitation of motion must be limited to 30 degrees of flexion or 15 degrees extension, respectively. However, the medical evidence of record shows that the Veteran's bilateral knee condition, at worst, was only limited to 130 degrees for flexion and 0 degrees for extension. Even accounting for pain and flare-ups, which the August 2010 examiner account for an additional 5 degree loss in range of motion, the Veteran's knee condition still do not warrant a compensable rating under the proper diagnostic code.  

Given the Veteran's noncompensable limitation of motion of the his knees, the Board finds that the 10 percent rating assigned for the Veteran's right and left knee disability in this case, is consistent with the provisions of 38 C.F.R. §§ 4.59, DeLuca. Throughout the appeals period the Veteran's has consistently complained of flare-ups and difficulty of movement due to pain. Such symptoms are contemplated in the 10 percent rating currently assigned. However, without competent evidence of those symptoms outlined in the ratings criteria relating to the knee, no higher rating is assignable.

The Board has considered the Veteran's statements regarding his knee symptoms, and finds that the Veteran is competent to report observable symptoms such as pain on motion. See Layno, supra.  However, as a layperson, he is not competent to identify a specific level of disability according to the appropriate diagnostic code. Such competent evidence concerning the nature and extent of the Veteran's service-connected shoulder disabilities have been provided by VA medical professionals who have examined him during the current appeal. The medical findings directly address the criteria under which this disability is evaluated. As such, the Board finds these records to be the most probative evidence of record, and they are, therefore, accorded greater weight than any of the lay reports of increased symptomatology by the Veteran.  See Deloach, supra.  

The Veteran is not shown to have any specialized medical training in this regard. As discussed above, none of the competent evidence of record supports a higher rating than is herein assigned. Finally, in making this determination, the Board has considered, along with the schedular criteria, functional loss due to pain, fatigability, incoordination, pain on movement, and weakness. 38 C.F.R. §§ 4.40, 4.45; DeLuca, supra. However, the functional loss due to pain has already been considered in the Veteran's currently assigned ratings. 

Accordingly, the Veteran's current rating of separate 10 percent ratings for each knee condition is continued, and the Veteran's claim for increased rating is denied. 

Extraschedular Consideration

The rating schedule represents, as far as is practicable, the average impairment of earning capacity. Ratings will generally be based on average impairment. See 38 C.F.R. § 3.321(a), (b). In exceptional cases, an extraschedular rating may be provided. 38 C.F.R. § 3.321. The Court has set out a three-part test, based on the language of this VA regulation, for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of his disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice. Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

The Board has considered whether the Veteran's disabilities present an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of an extraschedular rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2014); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The Veteran's service-connected conditions, decided herein, are manifested by symptoms that are fully contemplated by the rating schedules. For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40; Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011).  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight-bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37.  In summary, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss. 

The evidence does not show such an exceptional disability picture that the available schedular evaluations for the Veteran's service-connected disabilities are inadequate. A comparison between the level of severity and symptomatology of the Veteran's disorders with the established criteria shows that the rating criteria reasonably describe the Veteran's disability levels and symptomatology. Therefore, those criteria are not inadequate, and referral for extraschedular consideration is not warranted. 38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 111 (2008). 

Further, the Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected conditions.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

ORDER

Entitlement to an increased rating in excess of 10 percent for a right shoulder strain is denied. 

Entitlement to an increased rating in excess of 10 percent for a left shoulder strain is denied.

Entitlement to an increased rating in excess of 10 percent for a right wrist strain, status post triangular fibrocartilage complex tear repair surgery (right wrist condition) is denied.

Entitlement to an increased rating in excess of 10 percent for a left knee strain with effusion is denied.

Entitlement to an increased rating in excess of 10 percent for a right knee strain is denied.




____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


